DETAILED ACTION
This action is in response to claims filed 15 October, 2021 for application 15/463774 filed 20 March, 2017. Currently claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-5, 7-8, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (DeepSentiBank: Visual Sentiment Concept Classification with Deep Convolutional Neural Networks) in view of Hsiao et al. (A neural network based approach for product form design).

Regarding claims 1, 11 and 17, Chen discloses:  A method, comprising: 
transferring, to a second neural network associated with measuring a sentiment … towards a captured image…, parameters from a first neural network associated with identifying one or more object labels for the captured image via at least one transfer learning classifier (“To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1); and 
(Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1, “CNNs also have the capability to incorporate model weights learned from more general dataset, which can be applied to our case by transferring the model learned over ImageNet to the specialized dataset like SentiBank.” P1 §1 ¶3,  note: fig 3 shows preference indices for contiguous regions of an image such as “wild deer” where wild is the preference index and the contiguous region is the deer. The term independent preference index is being interpreted in light of instant [0022] in which it can be terms such as “’expensive’ or ‘inexpensive’, as ‘healthy’ or ‘unhealthy,’ ‘old’ or ‘new,’ and so forth”).

However, Chen does not explicitly disclose: a sentiment evocable towards a captured image upon display of the captured image to one or more users.

(“To  solve  this  problem,  neural network  theory  is used  in  this  study  to  construct  an  interactive  computer aided  system  for  product  form  design.  With  the  aid  of  this  system,  a designer  can  generate  new  product  forms  and  further  catch  their  image perceptions  during  the  design  process  and  consequently  grasp  the  image feeling a consumer projects on the designed new product after the design process completion” p69 ¶1, “(4)  Select the adequate image words to establish the relationships between product forms and their image perceptions 
(5)  Analyze the image score for each product element by using quantification method and construct a network system from input to output 
(6) Construct a computer aided product form design and image evaluation system by the analyzed results 
(7) Use the constructed computer-aided design system to infer the design suggestion by inputting the required image and then present a rendered 3D model and predict its image feelings.” P69 §1 ¶1).

Chen and Hsiao are both in the same field of endeavor of training neural networks for image sentiment and are analogous. Chen teaches neural network transfer training to determine sentiment of images. Hsiao teaches training of neural networks to model human sentiment evoked to an image. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer learning of sentiment as taught by Chen with the evocable sentiment as taught by Hsiao to yield predictable results. One would have been motivated to train a neural network with p69 ¶1).

Regarding claims 2 and 12, Chen discloses: The method of claim 1, wherein the term-independent preference index comprises a sentiment index (Fig 3).

Regarding claims 4 and 14, Chen discloses: The method of claim 1, wherein the second neural network comprises a convolutional neural network (“CNNs also have the capability to incorporate model weights learned from more general dataset, which can be applied to our case by transferring the model learned over ImageNet to the specialized dataset like SentiBank.” P1 §1 ¶3).

Regarding claim 5, Chen discloses: The method of claim 4, wherein the convolutional neural network comprises a deep convolutional neural network (“This paper introduces a visual sentiment concept classification method based on deep convolutional neural networks (CNNs).” abstract).

Regarding claims 7, 15 and 18, Chen discloses:  The method of claim 1, wherein the generating the term- independent preference index comprises generating the term-independent preference index via classification of signal samples generated by one or more convolutional layers of the second neural network (Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1).

Regarding claims 8, 16 and 19, Chen discloses: The method of claim 7, wherein the classification comprises classification via a machine learning process (Fig 3, “To deal with the biased training data which only contains images with strong sentiment and to prevent overfitting, we initialize the model with the model weights trained from ImageNet. Performance evaluation shows the newly trained deep CNNs model DeepSentiBank is significantly better in both annotation and retrieval, compared to previous work using independent binary SVM classification models.” P5 §6 ¶1.
  

Claims 3, 9-10, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hsiao and further in view of Whitby et al. (US 2011/0029914).

Regarding claims 3, 13 and 20, Chen does not explicitly disclose: The method of claim 1, wherein the term-independent preference index comprises an odd number of allowed value levels.

(“Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile.” [0042], note: this is a design choice and any suitable arrangement would be anticipated).

Chen, Hsiao and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches an transferring training a second neural network using parameters from a first network and a term-independent semantic index used for classifying contiguous portions of images. Whitby also teaches a semantic index that may take an odd number of values. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semantic index as taught by Chen and Hsiao with the odd numbered index as taught by Whitby to yield predictable results.
 
Regarding claim 9, Chen does not explicitly disclose: The method of claim 8, wherein the machine learning process comprises a support vector machine process.

Whitby teaches: wherein the machine learning process comprises a support vector machine process (“Once a face is found, neural networks, support vector machines, or similar classifying means can be trained to locate specific features such as eyes, nose, and mouth; and then corners of eyes, eye brows, chin, and edge of cheeks can be found using geometric rules based upon anthropometric constraints...Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile. Determining pose uses similar extracted features....With pose and expression information stored as metadata for each image, the present invention can give the artist more functionality to define increasingly nuanced image enhanced products by allowing the artist to specify in a window recipe, for example, a person looking to the left with a serious demeanor.” [0042]).

Chen, Hsiao and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a machine learning algorithm and a term-independent semantic index used for classifying contiguous portions of images. Whitby teaches multiple algorithms that can be used for classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer learning as taught by Chen and Hsiao to transfer information from a first classification algorithm such as the algorithms taught by Whitby to yield predictable results.

Regarding claim 10, Chen does not explicitly disclose: The method of claim 7, wherein the classification comprises classification via a regression process.

Whitby teaches: wherein the classification comprises classification via a regression process (“More sophisticated approaches can be used to maximize the overall template score as a whole. For small in and n, it is reasonable to evaluate all combinations and select the template along with m images arranged having the overall highest fitness score. For large m or n, a linear regression mapping m images to n window openings, where m>n, such as linear least squares or more complex non-linear or iterative approaches can be used, as described below.” [0147], [0042]).

Chen and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a machine learning algorithm and a term-independent semantic index used for classifying contiguous portions of images. Whitby teaches multiple algorithms that can be used for classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer learning as taught by Chen to transfer information from a first classification algorithm such as the algorithms taught by Whitby to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hsiao and further in view of Su et al. (Transfer Learning for Video Recognition with Scarce Training Data).

Regarding claim 6, Chen does not explicitly disclose: The method of claim 1, wherein the first neural network comprises a plurality of convolutional layers and a plurality of fully-connected layers.

Su teaches: wherein the first neural network comprises a plurality of convolutional layers and a plurality of fully-connected layers (“In this section, we describe the transfer learning approaches we apply to utilize image information in video recognition. Transfer learning helps to learn a more generalizable DCN. This is important because DCNs are prone to overfitting, especially when only scarce training data is available. While increasing training data helps to solve the problem, there are cases where collecting new data with complete ground truth is difficult. Transfer learning solves the problem by using labeled data from other domains where a large number of training data is available to improve the network.” P3 §III ¶1, “The fine-tuning step is performed to further optimize the feature. This is especially important for the higher layers in DCN, such as the fully connected layer, because these layers capture more complex patterns [12] that may not generalize well to other domains” p4 §III.B ¶2).

Chen, Hsiao and Su are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Chen teaches a transfer learning methodology to train a second neural network using parameters from a first machine learning algorithm and a term-independent semantic index used for classifying contiguous portions of images. Su teaches transfer learning from one deep CNN to a second deep CNN. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer learning as taught by Chen to explicitly use a first deep CNN as taught by Su to yield predictable results. One would be motivated to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the Hsiao reference in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122